In the Anited States Court of Federal Claims

OFFICE OF SPECIAL MASTERS
No. 17-124V
(not to be published)

2h 2K Ok Ok ok ok ok ok Ok Ok ok ok ok Ok ok Ok Ok ok ok Ok Ok Ok Ok ok ok ok

*
JENNIFER L. GOOD, :
* Filed: August 3, 2021
Petitioner, *
*
*
V. * Decision by Stipulation; Damages;
* Human Papillomavirus (“HPV”) Vaccine;
SECRETARY OF HEALTH AND . Myelopathy; Transverse Myelitis (“TM”).
HUMAN SERVICES, .
*
Respondent. *
*
*

2h 2K Ok Ok ok ok ok ok OK OK ok ok ok Ok Ok OK OK OK OK OK Ok OK OK OK OK

Thomas L. Knight, Thomas L. Knight & Associates, Wheaton, IL, for Petitioner
Ryan Pyles, U.S. Department of Justice, Washington, DC, for Respondent

DECISION ON JOINT STIPULATION!

On January 27, 2017, Jennifer Good (“Petitioner”) filed a petition, seeking compensation
under the National Vaccine Injury Compensation Program (“the Vaccine Program’).” Pet., ECF
No. 1. Petitioner alleges she developed neurological injury (myelopathy) and/or transverse
myelitis and as a result of the human papillomavirus (“HPV”) vaccination she received on January
7, 2014. See Stipulation J 2, 4, dated August 3, 2021 (ECF No. 63); see also Petition.

Respondent denies “that the HPV immunization is the cause of petitioner’s alleged

 

' Although this Decision has been formally designated “not to be published,” it will nevertheless be posted
on the Court of Federal Claims’ website in accordance with the E-Government Act of 2002, 44 U.S.C. §
3501 (2012). This means the Decision will be available to anyone with access to the internet. As
provided by 42 U.S.C. § 300aa-12(d)(4)(B), however, the parties may object to the Decision’s inclusion of
certain kinds of confidential information. Specifically, under Vaccine Rule 18(b), each party has fourteen
days within which to request redaction “of any information furnished by that party: (1) that is a trade secret
or commercial or financial in substance and is privileged or confidential; or (2) that includes medical files
or similar files, the disclosure of which would constitute a clearly unwarranted invasion of privacy.”
Vaccine Rule 18(b). Otherwise, the Decision in its present form will be available. Jd.

* The Vaccine Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L.
No. 99-660, 100 Stat. 3755 (codified as amended at 42 U.S.C. §§ 300aa-10-34 (2012)) (hereinafter
“Vaccine Act” or “the Act”). All subsequent references to sections of the Vaccine Act shall be to the
pertinent subparagraph of 42 U.S.C. § 300aa.
neurological injury, transverse myelitis, and/or any other injury.” See Stipulation { 6. Nonetheless,
both parties, while maintaining their above-stated positions, agreed in a stipulation filed August 3,
2021 that the issues before them can be settled and that a decision should be entered awarding
Petitioner compensation.

Ihave reviewed the file, and based upon that review, I conclude that the parties’ stipulation
is reasonable. I therefore adopt it as my decision in awarding damages on the terms set forth
therein.

The stipulation awards:
1. Lump Sum Payments

A lump sum of $168,484.14, representing compensation for satisfaction of the State of
Illinois Medicaid lien, in the form of a check jointly payable to petitioner and

Illinois Department of Health and Family Services
Bureau of Collections
Technical Recovery Section
P.O. Box 19174
Springfield, Illinois 62794-9174

Petitioner agrees to endorse this payment to the State;

A lump sum of $125,000.00 in the form of a check payable to the Jennifer L. Good U.S.
Grantor Reversionary Trust (the “Trust”); and

A lump sum of $568,908.00 in the form of a check payable to petitioner, which includes
$168,908.00 for future life care expenses for the first year follow the entry of judgment. This
amount represents compensation for all remaining damages that would be available under 42
U.S.C. § 300aa-15(a).

2. Annuity
The remainder of damages shall be paid in the form of an annuity contract, which shall be
purchased as soon as practicable after entry of judgment. Accordingly, pursuant to 42 U.S.C. §
300aa-15(f)(4), I order Respondent to purchase, and take ownership of, an annuity contract,’ as

described below:

Each Life Insurance Company must meet the following criteria:

1. Have a minimum of $250,000,000 of capital and surplus, exclusive of any mandatory
security valuation reserve; and

 

> To satisfy the conditions set forth herein, in Respondent’s discretion, Respondent may purchase one or
more annuity contracts from one or more life insurance companies.
2. have one of the following ratings from two of the following rating organizations:
a) A.M. Best Company: A++, A+, A+g, At+p, Atr, or A+s;
b) Moody’s Investor Service Claims Paying Rating: Aa3, Aa2, Aal, or Aaa;
c) Standard and Poor’s Corporation Insurer Claims-Paying Ability Rating: AA-, AA,
AAG, or AAA;
d) Fitch Credit Rating Company, Insurance Company Claims Paying Ability Rating:
AA-, AA, AA+, or AAA.

The Secretary of Health and Human Services shall purchase an annuity contract from the Life
Insurance Company for the benefit of Petitioner, pursuant to which the Life Insurance Company
will agree to make payments periodically to Petitioner as described in paragraph 10 and 11 of the

attached Stipulation. This award represents compensation for all damages that would be available
under 42 U.S.C. § 300aa-15(a).

I approve a Vaccine Program award in the requested amount set forth above to be made to
Petitioner. In the absence of a motion for review filed pursuant to RCFC Appendix B, the Clerk
of the Court is directed to enter judgment herewith.*

IT ISSO ORDERED.

s/ Katherine E. Oler
Katherine E. Oler
Special Master

 

+ Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by jointly filing notice
renouncing their right to seek review.
THE UNITED STATES COURT OF FEDERAL CLAIMS
OFFICE OF SPECIAL MASTERS

 

 

 

JENNIFER L. GOOD,

Petitioner,
Vv. No. 17-124V

Special Master Katherine E. Oler

SECRETARY OF HEALTH AND ECF
HUMAN SERVICES,

Respondent.

STIPULATION

The parties hereby stipulate to the following matters:

1. Jennifer L. Good (“petitioner”) filed a petition for vaccine compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10 to 34 (the “Vaccine
Program”). The petition seeks compensation for injuries allegedly related to petitioner’s receipt
of the human papillomavirus (“HPV”) vaccine, which vaccine is contained in the Vaccine Injury
Table (the “Table”), 42 C.F.R. § 100.3(a).

2. Petitioner received an HPV vaccine on or about January 7, 2014.

3. The vaccine was administered within the United States.

4. Petitioner alleges that the HPV vaccine caused her to develop neurological injury
(myelopathy) and/or transverse myelitis and that she experienced residual effects of this injury
for more than six months.

5. Petitioner represents that there has been no prior award or settlement of a civil action

for damages as a result of her condition.
6. Respondent denies that the HPV immunization is the cause of petitioner’s alleged
neurological injury, transverse myelitis, and/or any other injury.

7. Maintaining their above-stated positions, the parties nevertheless now agree that the
issues between them shall be settled and that a decision should be entered awarding the
compensation described in paragraph 8 of this Stipulation.

8. As soon as practicable after an entry of judgment reflecting a decision consistent with
the terms of this Stipulation, and after petitioner has filed an election to receive compensation
pursuant to 42 U.S.C. § 300aa-21(a)(1), the Secretary of Health and Human Services will issue
the following vaccine compensation payments:

a. An amount sufficient to purchase the annuity contract described in paragraphs 10 and
11 below, paid to the life insurance company from which the annuity will be purchased
(the “Life Insurance Company”);' and

b. A lump sum payment of $168,484.14, representing compensation for satisfaction of
the State of Illinois Medicaid lien, payable jointly to petitioner and

Illinois Department of Healthcare and Family Services
Bureau of Collections
Technical Recovery Section
P.O. Box 19174
Springfield, Illinois 62794-9174.

Petitioner agrees to endorse this payment to the State;

c. A lump sum of $125,000.00 in the form of a check payable to the Jennifer L. Good
U.S. Grantor Reversionary Trust (the “Trust’’); and

d. A lump sum of $568,908.00 in the form of a check payable to petitioner. This
amount represents compensation for all remaining damages that would be available under
42 U.S.C. § 300aa-15(a).”

 

' Notwithstanding references herein to “the Life Insurance Company” or “the annuity contract,”
to satisfy the conditions set forth herein, in respondent’s sole discretion, respondent may
purchase one or more annuity contracts from one or more life insurance companies.

2 This sum includes $168,908.00 for future life care expenses for the first year following the
entry of judgment.
9. The Life Insurance Company must have a minimum of $250,000,000 capital and
surplus, exclusive of any mandatory security valuation reserve. The Life Insurance Company
must have one of the following ratings from two of the following rating organizations:

a. A.M. Best Company: A++, A+, At+g, Atp, At+r, or Ats;

b. Moody’s Investor Service Claims Paying Rating: Aa3, Aa2, Aal, or Aaa;

c. Standard and Poor’s Corporation Insurer Claims-Paying Ability Rating: AA-,
AA, AA+, or AAA;

d. Fitch Credit Rating Company, Insurance Company Claims Paying Ability Rating:
AA-, AA, AA+, or AAA.

10. The Secretary of Health and Human Services agrees to purchase an annuity contract
from the Life Insurance Company for the benefit of petitioner, pursuant to which the Life
Insurance Company will agree to make payments periodically to petitioner for the following
items of compensation:

a. For future unreimbursable supplemental medical insurance expenses, beginning on the
first anniversary of the date of judgment, an annual amount of $7,735.20 to be paid for the
remainder of petitioner’s life, all amounts increasing at the rate of four percent (4%),
compounded annually from the date of judgment;

b. For future unreimbursable medications, pain management, and supplies, beginning on
the first anniversary of the date of judgment, an annual amount of $5,242.65 to be paid for the
remainder of petitioner’s life, all amounts increasing at the rate of four percent (4%),
compounded annually from the date of judgment;

c. For future unreimbursable case management and ancillary home services, beginning
on the first anniversary of the date of judgment, an annual amount of $5,825.00 to be paid for the
remainder of petitioner’s life, all amounts increasing at the rate of four percent (4%),
compounded annually from the date of judgment;

d. For future unreimbursable transportation expenses, beginning on the first anniversary
of the date of judgment, an annual amount of $2,859.13 to be paid for the remainder of
petitioner’s life, all amounts increasing at the rate of four percent (4%), compounded annually
from the date of judgment;

e. For future unreimbursable equipment expenses, beginning on the first anniversary of
the date of judgment, an annual amount of $627.78 to be paid for the remainder of petitioner’s
life, all amounts increasing at the rate of four percent (4%), compounded annually from the date
of judgment; and on the anniversary of the date of judgment in year 2030, a lump sum of
$741.09, increasing at the rate of four percent (4%), compounded annually from the date of
judgment.

f. For unreimbursable home modification expenses, on the anniversary of the date of
judgment in year 2030, a lump sum amount of $10,080.00, then on the anniversary of the date of
judgment in year 2040, a lump sum amount of $10,080.00, then on the anniversary of the date of
judgment in year 2041, a lump sum amount of $5,262.00, all amounts increasing at the rate of
four percent (4%), compounded annually from the date of judgment.

At the sole discretion of the Secretary of Health and Human Services, the periodic
payments may be provided to petitioner in monthly, quarterly, annual or other installments. The
“annual amounts” set forth above describe only the total yearly sum to be paid to petitioner and
do not require that the payment be made in one annual installment. Petitioner will continue to
receive the annuity payments from the Life Insurance Company only so long as petitioner is
alive at the time that a particular payment is due. Written notice to the Secretary of Health and
Human Services and the Life Insurance Company shall be provided within twenty (20) days of
petitioner’s death.

11. The Secretary of Health and Human Services agrees to purchase an annuity contract
from the Life Insurance Company for the benefit of petitioner, pursuant to which the Life
Insurance Company will agree to make payments periodically directly to the Jennifer L. Good
U.S. Grantor Reversionary Trust for the following items of compensation:

For future attendant care and home nursing expenses, beginning on the first anniversary

of the date of judgment, an annual amount of $100,000.00 to be paid up to the

anniversary of the date of judgment in year 2031, then beginning on the anniversary of
the date of judgment in year 2031 an annual amount of $110,000.00 to be paid for the

remainder of petitioner’s life, all amounts increasing at the rate of four percent (4%),

compounded annually from the date of judgment. Notwithstanding the foregoing, the

Life Insurance Company shall not be liable and is under no obligation to pay $125,000.00
of the total amount that would otherwise be due in year 2052.

 

3 The Life Insurance Company is not responsible for $125,000.00 of the total amount that would
otherwise be due in year 2052, because instead, the Jennifer L. Good U.S. Grantor Reversionary

4
The Trust will continue to receive the annuity payments from the Life Insurance
Company only so long as petitioner is alive at the time that a particular payment is due. Written
notice to the Secretary of Health and Human Services and the Life Insurance Company shall be
provided within twenty (20) days of petitioner’s death.

12. The annuity contract will be owned solely and exclusively by the Secretary of Health
and Human Services and will be purchased as soon as practicable following the entry of a
judgment in conformity with this Stipulation. The parties stipulate and agree that the Secretary
of Health and Human Services and the United States of America are not responsible for the
payment of any sums other than the amounts set forth in paragraph 8 herein and the amounts
awarded pursuant to paragraph 13 herein, and that they do not guarantee or insure any of the
future annuity payments. Upon the purchase of the annuity contract, the Secretary of Health and
Human Services and the United States of America are released from any and all obligations with
respect to future annuity payments.

13. As soon as practicable after the entry of judgment on entitlement in this case, and
after petitioner has filed both a proper and timely election to receive compensation pursuant to
42 U.S.C. § 300aa-21(a)(1), and an application, the parties will submit to further proceedings
before the special master to award reasonable attorneys’ fees and litigation costs incurred in
proceeding upon this petition.

14. Petitioner and her attorney represent that they have identified to respondent all
known sources of payment for items or services for which the Program is not primarily liable

under 42 U.S.C. § 300aa-15(g), including State compensation programs, insurance policies,

 

Trust will be seeded with $125,000.00 (see paragraph 8(c) of this Stipulation, above), which
represents attendant care and home nursing expenses for the year 2052.

5
Federal or State health benefits programs (other than Title XIX of the Social Security Act (42
U.S.C. § 1396 et seq.)), or entities that provide health services on a pre-paid basis.

15. Payments made pursuant to paragraph 8 and any amounts awarded pursuant to
paragraph 13 of this Stipulation will be made in accordance with 42 U.S.C. § 300aa-15(i),
subject to the availability of sufficient statutory funds.

16. The parties and their attorneys further agree and stipulate that, except for any award
for attorneys’ fees and litigation costs, and past unreimbursable expenses, the money provided
pursuant to this Stipulation, either immediately or as part of the annuity contract, will be used
solely for the benefit of petitioner as contemplated by a strict construction of 42 U.S.C. §300aa-
15(a) and (d), and subject to the conditions of 42 U.S.C. § 300aa-15(g) and (h).

17. In return for the payments described in paragraphs 8 and 13, petitioner, in her
individual capacity and on behalf of her heirs, executors, administrators, successors and/or
assigns, does forever irrevocably and unconditionally release, acquit and discharge the United
States and the Secretary of Health and Human Services from any and all actions or causes of
action (including agreements, judgments, claims, damages, loss of services, expenses and all
demands of whatever kind or nature) that have been brought, could have been brought, or could
be timely brought in the Court of Federal Claims, under the National Vaccine Injury
Compensation Program, 42 U.S.C. § 300aa-10 et seq., on account of, or in any way growing out
of, any and all known or unknown, suspected or unsuspected personal injuries to or death of
petitioner resulting from, or alleged to have resulted from, the HPV vaccination administered on
or about January 7, 2014, as alleged by petitioner in a petition for vaccine compensation filed on

or about January 27, 2017, in the United States Court of Federal Claims as petition No. 17-124V.
18. If petitioner should die prior to entry of judgment, this agreement shall be voidable
upon written notice to the Court on behalf of either or both of the parties.

19. Ifthe special master fails to issue a decision in complete conformity with the terms
of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a
decision that is in complete conformity with the terms of this Stipulation, then the parties’
settlement and this Stipulation shall be voidable at the sole discretion of either party.

20. This Stipulation expresses a full and complete negotiated settlement of liability and
damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except
as otherwise noted in paragraph 13 above. There is absolutely no agreement on the part of the
parties hereto to make any payment or to do any act or thing other than is herein expressly stated
and clearly agreed to. The parties further agree and understand that the award described in this
Stipulation may reflect a compromise of the parties’ respective positions as to liability and/or
amount of damages, and further, that a change in the nature of the injury or condition or in the
items of compensation sought, is not grounds to modify or revise this agreement.

21. Petitioner hereby authorizes respondent to disclose documents filed by petitioner in
this case consistent with the Privacy Act and the routine uses described in the National Vaccine
Injury Compensation Program System of Records, No. 09-15-0056.

22. This Stipulation shall not be construed as an admission by the United States or the
Secretary of Health and Human Services that the HPV vaccine caused petitioner’s alleged
neurological injury, transverse myelitis, and/or any other injury or her current condition.

23. All rights and obligations of petitioner hereunder shall apply equally to petitioner’s
heirs, executors, administrators, successors, and/or assigns.

END OF STIPULATION
Respectfully submitted,

PETITIONER:

 

ATTORNEY OF RECORD FOR
PETITIONER:

Aoorraa Kicight

THOMAS L, KNIGHT

THOMAS L. KNIGHT & ASSOCIATES
795 W. Hawthorme Blvd.
Wheaton, IL 60187

(630) 480-7280

tklaw@outlook.com

AUTHORIZED REPRESENTATIVE
OF THE SECRETARY OF HEALTH
AND HUMAN SERVICES:

CAPT Dale Wleahler, DNSce, APL, i

TAMARA OVERBY

Acting Director, Division of Injury
Compensation Programs

Healthcare Systems Bureau

Health Resources and Services
Administration

U.S. Department of Health
and Human Services

5600 Fishers Lane, 08N146B

Rockville, MD 20857

Dated: 08 loz jor |

AUTHORIZED REPRESENTATIVE
OF THE ATTORNEY GENERAL:

Mae dha Veen Mn __

HEATHER L. PEARLMAN
Acting Deputy Director

Torts Branch

Civil Division

U.S. Department of Justice
P.O. Box 146

Benjamin Franklin Station
Washington, DC 20044-0146

ATTORNEY OF RECORD FOR
RESPONDENT:

Kuan D Put

RYAN D. PYLES

Senior Trial Attorney

Torts Branch

Civil Division

U.S. Department of Justice
P.O. Box 146

Benjamin Franklin Station
Washington, DC 20044-0146
(202) 616-9847

ryan.pyles@usdoj.pov